          Case 1:20-cr-00133-JSR Document 31 Filed 04/30/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     April 30, 2021

BY ECF

Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

   Re:     United States v. Frederick L. Scheinin, 20 Cr. 133 (LGS)

Dear Judge Schofield:

        The parties jointly write in response to the Court’s directive to provide dates that both
parties are available for a trial in the above-referenced matter. The parties are available on the
following dates: July 1 through July 23; August 9 through August 13; and September 27 through
October 1. The Court previously excluded time from Speedy Trial Act calculation until June 21,
2021. (Dkt. 28.) In the event that the Court adjourns the June 21, 2021 trial date, the Government
respectfully requests that the Court exclude time until the new trial date, pursuant to 18 U.S.C. §
3161(h)(7)(A). The exclusion of time is necessary for the defense to prepare for trial and continue
discussions about a possible pretrial disposition of this matter. The defendant, through counsel,
consents to the proposed exclusion of time.


                                             Very truly yours,

                                             AUDREY STRAUSS
                                             United States Attorney


                                         by: _____________________________
                                             Nicholas W. Chiuchiolo
                                             Assistant United States Attorney
                                             (212) 637-1247


cc: Tamara Giwa, Esq. (by ECF)




                                                                                           06.20.2018
